




Exhibit 10.11
AMERICAN CAPITAL AGENCY CORP.
26,162,000 SHARES OF COMMON STOCK
SALES AGREEMENT
December 1, 2011
MITSUBISHI UFJ SECURITIES (USA), INC.
1633 Broadway, 29th Floor
New York, NY 10019


Ladies and Gentlemen:
AMERICAN CAPITAL AGENCY CORP., a Delaware corporation (the “Company”), and
American Capital AGNC Management, LLC, a Delaware limited liability company and
manager of the Company (the “Manager”), as successor to American Capital
Mortgage Management, LLC, formerly known as American Capital Agency Management,
LLC, (the Former Manager”), confirm their respective agreements (this
“Agreement”) with Mitsubishi UFJ Securities (USA), Inc. (“Mitsubishi”), as
follows:
The Company has also entered into a separate sales agreement (an “Alternative
Sales Agreement”), dated as of even date herewith, with Cantor Fitzgerald & Co.
(the “Alternative Manager”).
1.Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Mitsubishi, acting as agent
and/or principal, up to 26,162,000 shares (the “Shares”) of the Company's common
stock, par value $0.01 per share (the “Common Stock”). Notwithstanding anything
to the contrary contained herein, the parties hereto agree that compliance with
the limitation set forth in this Section 1 and Section 5 on the number of Shares
issued and sold under this Agreement shall be the sole responsibility of the
Company, and Mitsubishi shall have no obligation in connection with such
compliance.  The issuance and sale of Shares through Mitsubishi will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue the Shares.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission an automatic shelf registration statement
on Form S-3 (File No. 333-170374), including a base prospectus dated November 4,
2010, relating to certain securities, including the Shares, to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement specifically relating to the Shares (the “Prospectus
Supplement”) to the base prospectus included as part of such registration
statement.  The Company has furnished to Mitsubishi, for use by Mitsubishi,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Shares.  Except where
the context otherwise requires, such registration statement, on each date and
time that such registration statement and any post-effective amendment thereto
became or becomes effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.”  The base prospectus, including all




--------------------------------------------------------------------------------




documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act Regulations (“Rule 433”), relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company's records pursuant to Rule 433(g)
(“Issue Free Writing Prospectus”), is herein called the “Prospectus.” Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission pursuant to either
the Electronic Data Gathering Analysis and Retrieval System (“EDGAR”).


2.Placements.  Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify Mitsubishi by e-mail notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Shares to be sold, which shall at a minimum include the number of Shares to be
issued (the “Placement Shares”), the time period during which sales are
requested to be made, any limitation on the number of Shares that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1.  The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule 2A
(with a copy to the distribution list for the Company listed on Schedule 2B),
and shall be addressed to each of the individuals from Mitsubishi set forth on
Schedule 2C, as such Schedule 2C may be amended from time to time. The Placement
Notice shall be effective upon receipt by Mitsubishi unless and until (i) in
accordance with the notice requirements set forth in Section 4, Mitsubishi
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold, (iii)
in accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) the Agreement has been terminated under the
provisions of Section 12.  The amount of any discount, commission or other
compensation to be paid by the Company to Mitsubishi in connection with the sale
of the Placement Shares shall be calculated in accordance with the terms set
forth in Schedule 3. It is expressly acknowledged and agreed that neither the
Company nor Mitsubishi will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Mitsubishi and Mitsubishi does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein.  In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.


3.Sale of Placement Shares by Mitsubishi.  Subject to the terms and conditions
herein set forth, upon the Company's issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Mitsubishi, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Nasdaq Stock Market LLC and the Nasdaq Global Select Market
(“NASDAQ”) to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  Mitsubishi
will provide written confirmation to the Company (including by e-mail
correspondence to each of the individuals of the Company set forth on Schedule
2) no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to Mitsubishi pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by Mitsubishi (as set forth
in Section 5(a)) from the gross proceeds that it receives from such
sales.  Mitsubishi may sell Placement Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities




--------------------------------------------------------------------------------




Act, including without limitation sales made directly on NASDAQ, on any other
existing trading market for the Common Stock or to or through a market
maker.  Mitsubishi may also sell Placement Shares in privately negotiated
transactions, as shall be agreed by the Company and Mitsubishi.  The Company
acknowledges and agrees that (i) there can be no assurance that Mitsubishi will
be successful in selling Placement Shares, and (ii) Mitsubishi will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by Mitsubishi to
use its commercially reasonable efforts consistent with its normal trading and
sales practices to sell such Placement Shares as required under this Section
3.  For the purposes hereof, “Trading Day” means any day on which the Company's
Common Stock is purchased and sold on the principal market on which the Common
Stock is listed or quoted.


4.Suspension of Sales.  The Company or Mitsubishi may, upon notice to the other
party in writing (including by e-mail correspondence to each of the individuals
of the other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or e-mail correspondence to each of the individuals of
the other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party's obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice.  Each of the Parties agrees that no such notice
under this Section 4 shall be effective against the other unless it is made to
one of the individuals named on Schedule 2 hereto, as such schedule may be
amended from time to time.


5.Settlement.


(a)           Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by Mitsubishi at
which such Placement Shares were sold, after deduction for (i) Mitsubishi's
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.
(b)          Delivery of Placement Shares.  On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting Mitsubishi's or its designee's
account (provided Mitsubishi shall have given the Company written notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto, which Placement
Shares, in all cases, shall be freely tradeable, transferable, and registered
shares.  On each Settlement Date, Mitsubishi will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date.  The Company agrees that if the Company defaults in its
obligation to deliver Placement Shares on a Settlement Date, that in addition to
and in no way limiting the rights and obligations set forth in Section 10(a)
(Indemnification and Contribution) hereto, it will (i) hold Mitsubishi harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Mitsubishi any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.
(c)    Under no circumstances shall the Company cause or request the offer or
sale of any Shares if, after giving effect to the sale of such Shares, the
aggregate number of Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of the Shares under the Alternative Sales
Agreement, 26,162,000, (B) the amount available for offer and sale under the
currently effective Registration Statement and (C) the amount authorized from
time to time to be issued and sold under this Agreement by the Company's board
of directors or a duly authorized committee thereof, and notified to Mitsubishi
in writing. Under no circumstances shall the Company cause or request the offer
or sale of any Shares at a price lower than the minimum price authorized from
time to time by the Company's board of directors or duly authorized committee
thereof, and notified to Mitsubishi in writing.




--------------------------------------------------------------------------------




(d)    The Company agrees that any offer to sell Shares, any solicitation of an
offer to buy Shares, or any sales of Shares shall only be effected by or through
only one of Mitsubishi or the Alternative Manager on any single given day, but
in no event by more than one, and the Company shall in no event request that
Mitsubishi and the Alternative Manager sell Shares on the same day; provided,
however, that (a) the foregoing limitation shall not apply to (i) the exercise
of any option, warrant, right or any conversion privilege set forth in the
instrument governing such security or (ii) sales solely to employees or security
holders of the Company or its Subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons, and (b) such
limitation shall not apply on any day during which no sales are made pursuant to
this Agreement or the Alternative Sales Agreement.
6.Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, Mitsubishi that as of the date of this Agreement
and as of each Representation Date (as defined in Section 8(m) below) on which a
certificate is required to be delivered pursuant to Section 8(m) of this
Agreement and as of the time of each sale of any Shares pursuant to this
Agreement (each, an “Applicable Time”), as the case may be:


(a)    Status as a Well-Known Seasoned Issuer. (A) At the time of filing the
Registration Statement on November 4, 2010, (B) at the time of the most recent
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Section 13 or 15(d) of the Exchange Act or
form of prospectus), (C) at the time the Company or any person acting on its
behalf (within the meaning, for this clause only, of Rule 163(c) of the
Securities Act) made any offer relating to the Shares in reliance on the
exemption of Rule 163 of the Securities Act and (D) at the date hereof, the
Company was and is a “well-known seasoned issuer” as defined in Rule 405 of the
Securities Act (“Rule 405”), including not having been and not being an
“ineligible issuer” as defined in Rule 405. The Registration Statement is an
“automatic shelf registration statement,” as defined in Rule 405, and the
Shares, since their registration on the Registration Statement, have been and
remain eligible for registration by the Company on a Rule 405 “automatic shelf
registration statement”. The Company has not received from the Commission any
notice pursuant to Rule 401(g)(2) of the Securities Act objecting to the use of
the automatic shelf registration statement form.
 
At the time of filing the Registration Statement on November 4, 2010, at the
earliest time thereafter that the Company made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act ) of the Shares and at the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405.
 
(b)      Registration Statement, Prospectus and Disclosure at Time of Sale. The
Registration Statement became effective upon filing under Rule 462(e) of the
Securities Act (“Rule 462(e)”) on November 4, 2010, and any post-effective
amendment thereto also became effective upon filing under Rule 462(e). No stop
order suspending the effectiveness of the Registration Statement has been issued
under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission, and any request on the part of the Commission with respect to
the Registration Statement for additional information has been complied with.
Any offer that is a written communication relating to the Shares made by the
Company or any person acting on its behalf (within the meaning, for this
paragraph only, of Rule 163(c) of the Securities Act) prior to the filing of the
original Registration Statement on November 4, 2010 has been filed with the
Commission in accordance with the exemption provided by Rule 163 of the
Securities Act (“Rule 163”) and otherwise complied with the requirements of Rule
163, including without limitation the legending requirement, to qualify such
offer for the exemption from Section 5(c) of the Securities Act provided by Rule
163.
At each respective time the Registration Statement became effective, at each
deemed effective date with respect to Mitsubishi pursuant to Rule 430B(f)(2) of
the Securities Act and as of each Settlement Date, the Registration Statement
complied and will comply in all material respects with the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.
Neither the Prospectus nor any amendments or supplements thereto, at the time
the Prospectus or any such amendment or supplement was issued, as of the date
hereof, each Applicable Time, each Settlement Date and as




--------------------------------------------------------------------------------




of each Representation Date included or will include an untrue statement of a
material fact or omitted or will omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
The Prospectus complied when so filed in all material respects with the
Securities Act and each Prospectus furnished to Mitsubishi for use in connection
with the offering of the Shares was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Shares or until
any earlier date that the issuer notified or notifies Mitsubishi otherwise, did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus, including any document incorporated by reference therein and any
preliminary or other prospectus deemed to be a part thereof that has not been
superseded or modified.
The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any amendments or supplements thereto or any Issuer Free Writing Prospectus made
in reliance upon and in conformity with written information furnished to the
Company by Mitsubishi expressly for use therein.
(c)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the time they were or hereafter are filed with the Commission, complied or will
comply in all material respects with the requirements of the Exchange Act.
(d)    Independent Accountants. Ernst & Young LLP, who certified the financial
statements included or incorporated by reference in the Registration Statement
and the Prospectus, is an independent public accounting firm as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board (United States).
(e)    Financial Statements. The financial statements included or incorporated
by reference in the Registration Statement and the Prospectus, together with the
related notes, present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of operations
and comprehensive income, stockholders' equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. The selected financial data incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein and was compiled on a basis consistent with that of the audited
financial statements included or incorporated by reference in the Registration
Statement. Any disclosures contained in the Registration Statement or the
Prospectus, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G under the Exchange Act and Item 10 of
Regulation S‑K under the Securities Act, to the extent applicable.
(f)    No Material Adverse Change in Business. Since the date as of which
information is given in the Prospectus (exclusive of any supplements thereto
subsequent to its date), except as otherwise stated therein, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings and business affairs or business prospects of the Company together with
its consolidated subsidiaries, all of which are listed on Schedule 4 attached
hereto (each, a “Subsidiary,” and collectively, the “Subsidiaries”), considered
as one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its Subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its Subsidiaries
considered as one enterprise, (C) there has been no obligation, contingent or
otherwise, directly or indirectly incurred by the Company or any of its
Subsidiaries considered as one enterprise that could reasonably be likely to
have a Material Adverse Effect and (D) except for regular quarterly dividends on
the Common Stock, there has been no dividend or distribution of any kind
declared, paid or made by the




--------------------------------------------------------------------------------




Company on any class of its capital stock.
(g)    Good Standing of the Company. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has the corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Registration Statement and the Prospectus and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure, individually or in the aggregate, so to qualify or to be in good
standing would not result in a Material Adverse Effect.
(h)    Good Standing of Subsidiaries. Each Subsidiary is duly incorporated or
organized and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with requisite power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement and the Prospectus, and to consummate
the transactions contemplated hereby. Each Subsidiary is duly qualified as a
foreign corporation, limited liability company, partnership or trust to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement and the Prospectus, all of the
issued and outstanding equity interests in each Subsidiary have been duly
authorized and validly issued, are fully paid and non‑assessable and are owned
by the Company, directly or indirectly, free and clear of any security
interests, mortgages, pledges, liens, encumbrances, claims or equitable
interests; none of the outstanding equity interests in any Subsidiary was issued
in violation of, or subject to, any preemptive right, co‑sale right,
registration right, right of first refusal or other similar rights of equity
holders or any other person arising by operation of law, under the
organizational documents of each Subsidiary, under any agreement to which any
Subsidiary is a party or otherwise. The Company does not own or control,
directly or indirectly, any equity interest in any corporation, joint venture,
limited liability company, association or other entity other than the
Subsidiaries. The Company does not, and did not as of September 30, 2010, have
any “significant subsidiaries” (as defined in Rule 1-02(w) of Regulation S-X).
(i)    Capitalization. As of November 29, 2011, (A) 300,000,000 shares of Common
Stock were authorized for issuance, of which 224,149,759 shares were issued and
outstanding and (B) 10,000,000 shares of preferred stock, par value $0.01 per
share of the Company were authorized for issuance, none of which were issued or
outstanding. The issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company. Except as disclosed in the Registration Statement and the Prospectus,
there are no outstanding (A) securities or obligations of the Company or any of
the Subsidiaries convertible into or exchangeable for any equity interests of
the Company or any such Subsidiary, (B) warrants, rights or options to subscribe
for or purchase from the Company or any such Subsidiary any such equity
interests or any such convertible or exchangeable securities or obligations or
(C) obligations of the Company or any such Subsidiary to issue any equity
interests, any such convertible or exchangeable securities or obligation, or any
such warrants, rights or options. The Company's Common Stock has been registered
pursuant to Section 12(b) of the Exchange Act and is authorized for trading on
the NASDAQ Global Select Market, and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock from NASDAQ, nor has the Company received any notification that the
Commission or NASDAQ is contemplating terminating such registration or listing.
The Company is in compliance with the current listing standards of NASDAQ.
(j)    Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company. This Agreement conforms in all material
respects to the description thereof in the Registration Statement and the
Prospectus.
(k)    Description of Shares. The Shares conform to all statements relating
thereto contained in the Registration Statement and the Prospectus and such
descriptions conform to the rights set forth in the instruments defining the
same; no holder of the Shares will be subject to personal liability by reason of
being such a holder.




--------------------------------------------------------------------------------




(l)    Absence of Defaults and Conflicts. The Company is not in violation of its
Amended and Restated Certificate of Incorporation, as amended (“Charter”) or its
Second Amended and Restated Bylaws (“Bylaws”). No Subsidiary is in violation of
its organizational documents (including, without limitation, partnership and
limited liability company agreements). Neither the Company nor any of its
Subsidiaries is in default in the performance or observance (nor has any event
occurred which with notice, lapse of time or both would constitute a default in
the observance or performance) of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
may be bound, or to which any of the property or assets of the Company or any
Subsidiary is subject (collectively, “Agreements and Instruments”), except for
such defaults that would not result in a Material Adverse Effect; and the
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated herein (including the issuance and
sale of the Shares and the use of the proceeds from the sale of the Shares as
described in the Registration Statement and the Prospectus under the caption
“Use of Proceeds”) and compliance by the Company with its obligations hereunder
and thereunder have been duly authorized by all necessary corporate action and
do not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default or Repayment
Event (as defined below) under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any
Subsidiary pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect), nor will such
action result in any violation of the provisions of the Charter or Bylaws of the
Company or the organizational documents of any Subsidiary (including, without
limitation, partnership and limited liability company operating agreements), any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder's behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any Subsidiary.
(m)    Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company (without
further inquiry), threatened, against or affecting the Company or any
Subsidiary, which is required to be disclosed in the Registration Statement or
the Prospectus (other than as disclosed therein), or which would reasonably be
expected to result in a Material Adverse Effect, or which would reasonably be
expected to materially and adversely affect the properties or assets thereof or
the consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder; the aggregate of all
pending legal or governmental proceedings to which the Company or any Subsidiary
is a party or of which any of their respective property or assets is the subject
which are not described in the Registration Statement, including ordinary
routine litigation incidental to the business, would not, individually or in the
aggregate, result in a Material Adverse Effect.
(n)    Accuracy of Exhibits. There are no contracts or documents that are
required to be described in the Registration Statement or the Prospectus or the
documents incorporated by reference therein or to be filed as exhibits thereto
which have not been described in all material respects and filed as required by
Item 601(b) of Regulation S‑K under the Securities Act. The copies of all
contracts, agreements, instruments and other documents (including governmental
licenses, authorizations, permits, consents and approvals and all amendments or
waivers relating to any of the foregoing) that have been furnished to Mitsubishi
or its counsel are complete and genuine and include all material collateral and
supplemental agreements thereto.
(o)    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is required in connection with the
offering, issuance or sale of the Shares hereunder or the consummation of the
transactions contemplated by this Agreement, except such as have been already
obtained or as may be required under the Securities Act or state securities laws
or the rules of the Financial Industry Regulatory Authority, Inc. (the “FINRA”).
(p)    Absence of Manipulation. Other than permitted activity pursuant to
Regulation M under the Exchange Act, neither the Company nor any of its
affiliates, as such term is defined in Rule 501(b) under the Securities Act
(each,




--------------------------------------------------------------------------------




an “Affiliate”), has taken, nor will the Company or any of its Affiliates take,
directly or indirectly, any action that is designed to, has constituted or would
be expected to cause or result in stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Shares.
(q)    Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them as described in
the Registration Statement and the Prospectus (collectively, the “Intangibles”),
except where the failure so to possess is not reasonably likely to, individually
or in the aggregate, result in a Material Adverse Effect; the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Intangibles, except where the failure so to comply would not, individually or in
the aggregate, result in a Material Adverse Effect; all of the Intangibles are
valid and in full force and effect, except when the invalidity of such
Intangibles or the failure of such Intangibles to be in full force and effect is
not reasonably likely to, individually or in the aggregate, result in a Material
Adverse Effect; the Company and its Subsidiaries have not received any notice of
proceedings relating to the revocation or modification of any such Intangibles
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would be reasonably likely to result in a Material
Adverse Effect; the Company and its Subsidiaries have not violated or received
written notice of any infringement of or conflict with (and the Company does not
know of any such infringement of or conflict with) asserted rights of others
with respect to any such Intangibles, except where the infringement of or
conflict with is not reasonably likely to, individually or in the aggregate,
result in a Material Adverse Effect.
(r)    Personal Property. Neither the Company nor any Subsidiary owns any real
property or holds any real property lease. The Company and its Subsidiaries have
good title to all personal property, if any, owned by them, in each case, free
and clear of all liens, security interests, pledges, charges, encumbrances,
mortgages and defects, except as are disclosed in the Registration Statement and
the Prospectus or as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
(s)    Investment Company Act. The Company is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).
(t)    Registration Rights. Except as disclosed in the Registration Statement
and the Prospectus or which have been waived, there are no persons with
registration or other similar rights to have any equity or debt securities,
including securities that are convertible into or exchangeable for equity
securities, registered pursuant to the Registration Statement or otherwise
registered by the Company under the Securities Act; no person has a right of
participation, first refusal or similar right with respect to the sale of the
Shares by the Company.
(u)    Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management's general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) receipts and
expenditures are being made only in accordance with management's general or
specific authorization; (D) access to assets is permitted only in accordance
with management's general or specific authorization; and (E) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Registration Statement and the Prospectus, since the
end of the Company's most recent audited fiscal year, there has been (A) no
material weakness in the Company's internal control over financial reporting
(whether or not remediated) and (B) no change in the Company's internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company's internal control over financial reporting.
The Company and its Subsidiaries, considered as one enterprise, have established
and currently maintain disclosure controls and procedures that comply with Rule
13a-15 under the Exchange Act and the Company has determined that such
disclosure controls and procedures are effective in compliance with Rule 13a-15
under the Exchange Act.
(v)    No Commissions. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than as
contemplated by the Alternative Sales Agreement or this Agreement) that would
give rise to a valid claim against the Company or any of its Subsidiaries or
Mitsubishi for a brokerage




--------------------------------------------------------------------------------




commission, finder's fee or like payment in connection with the offering and
sale of the Shares by Mitsubishi under this Agreement.
(w)    Actively-Traded Security. The Common Stock is an “actively-traded
security” exempted from the requirements of Rule 101 of Regulation M under the
Exchange Act by subsection (c)(1) of such rule.
(x)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company's directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.
(y)    Payment of Taxes. All tax returns of the Company and its Subsidiaries
required by law to be filed have been filed and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company in respect of any income and corporation tax
liability for any years not finally determined are adequate to meet any
assessments or re‑assessments for additional income tax for any years not
finally determined, except to the extent of any inadequacy that would not result
in a Material Adverse Effect.
(z)    Absence of Transfer Taxes. There are no transfer taxes or other similar
fees or charges under federal law or the laws of any state, or any political
subdivision thereof, required to be paid in connection with the execution and
delivery of this Agreement or the sale by the Company of the Shares under this
Agreement.
(aa)    Insurance. The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any Subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither the Company nor any Subsidiary has been denied any
material insurance coverage which it has sought or for which it has applied.
(bb)    Statistical and Market-Related Data. The statistical and market-related
data included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate as of
the respective dates of such documents, and the Company has obtained the written
consent to the use of such data from such sources to the extent required.
(cc)    Foreign Corrupt Practices Act. None of the Company, any Subsidiary or,
to the knowledge of the Company, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Company or any of its
Subsidiaries, is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. The Company and the Subsidiaries
have conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
(dd)    Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or




--------------------------------------------------------------------------------




enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
(ee)    OFAC. None of the Company, any Subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or person acting on
behalf of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
(ff)    Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries on the one hand, and the
directors, officers, trustees, managers, stockholders, partners, customers or
suppliers of the Company or any of the Subsidiaries on the other hand, which
would be required by the Securities Act or to be described in the Registration
Statement and the Prospectus, which is not so described.
(gg)    Noncompetition; Nondisclosure. Neither the Company nor any officer of
the Company is subject to any noncompete, nondisclosure, confidentiality,
employment, consulting or similar arrangement that would be violated by the
present or proposed business activities of the Company as described in the
Registration Statement and the Prospectus.
(hh)    Pending Proceedings and Examinations. The Registration Statement is not
the subject of a pending proceeding or examination under Section 8(d) or 8(e) of
the Securities Act, and the Company is not the subject of a pending proceeding
under Section 8A of the Securities Act in connection with the offering of the
Shares.
(ii)    REIT Status. Commencing with its initial taxable year ended December 31,
2008, the Company has been organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust
(“REIT”) under the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (collectively, the “Code”),
and the Company's current and proposed method of operations as described in the
Registration Statement and the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code for its
taxable year ending December 31, 2011 and thereafter. No transaction or other
event has occurred that could cause the Company to not be able to qualify as a
REIT for its taxable year ending December 31, 2011 or future taxable years.
Except as otherwise disclosed in the Registration Statement and the Prospectus,
the Company and each of its Subsidiaries have no intention of changing their
operations or engaging in activities that would cause the Company to fail to
qualify, or make economically undesirable the Company's continued qualification,
as a REIT under the Code.
(jj)    Tax Opinion. With respect to each legal opinion as to federal income tax
matters provided to Mitsubishi pursuant to Section 8(n) hereof, the Company's
representatives have discussed with its counsel, Skadden, Arps, Slate, Meagher &
Flom LLP, the officer's certificate supporting each such opinion, and where
representations in such officer's certificate involve terms defined in the Code,
the Treasury regulations thereunder, published rulings of the Internal Revenue
Service or other relevant authority, the Company's representatives are satisfied
after their discussions with their counsel in their understanding of such terms
and are capable of making such representations.
(kk)    Description of Organization and Method of Operations. The description of
the Company's organization and current and proposed method of operations and its
qualification and taxation as a REIT set forth in the Registration Statement and
the Prospectus is accurate in all material respects and presents fairly the
matters referred to therein. The Company's conflicts of interest, operating
policies, investment guidelines and operating restrictions described or
incorporated by reference in the Registration Statement and the Prospectus
accurately reflect in all material respects the guidelines and policies of the
Company with respect to the operation of its business, and no material deviation
from such guidelines or policies is currently contemplated.
(ll)    Director Independence. Each of the independent directors (or independent
director nominees, once




--------------------------------------------------------------------------------




appointed, if applicable) named in the Registration Statement and Prospectus
satisfies the independence standards established by NASDAQ and, with respect to
members of the Company's audit committee, the enhanced independence standards
contained in Rule 10A-3(b)(1) promulgated by the Commission under the Exchange
Act.
(mm)    Broker/Dealer Status. The Company is not required to register as a
“broker” or “dealer” in accordance with the provisions of the Exchange Act and
does not, directly or indirectly through one or more intermediaries, control or
have any other association with (within the meaning of Article I of the By-laws
of the FINRA) any member firm of the FINRA. No relationship, direct or indirect,
exists between or among the Company, on the one hand, and the directors,
officers or stockholders of the Company, on the other hand, which is required by
the rules of the FINRA to be described in the Registration Statement and the
Prospectus, which is not so described.
(nn)    Dividends/Distributions. Except as disclosed in the Registration
Statement and the Prospectus, no Subsidiary is currently prohibited, directly or
indirectly, from paying any dividends or distributions to the Company to the
extent permitted by applicable law, from making any other distribution on such
Subsidiary's issued and outstanding capital stock or other equity interests,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of the property or assets of such Subsidiary to
the Company.
(oo)    No Unauthorized Use of Prospectus. The Company has not distributed and,
prior to the later to occur of (i) the final Settlement Date and (ii) completion
of the distribution of the Shares, will not distribute any prospectus (as such
term is defined in the Securities Act) in connection with the offering and sale
of the Shares other than the Prospectus.
(pp)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement or the Prospectus has been made or
reaffirmed with approval of an executive officer of the Company and with actual
knowledge by such executive officer that the statement was false or misleading.
(qq)    Mitsubishi Purchases.  The Company acknowledges and agrees that
Mitsubishi has informed the Company that Mitsubishi may, to the extent permitted
under the Securities Act and the Exchange Act, purchase and sell shares of
Common Stock for its own account while this Agreement is in effect, provided,
that (i) no such purchase or sales shall take place while a Placement Notice is
in effect (except to the extent Mitsubishi may engage in sales of Placement
Shares purchased or deemed purchased from the Company as a “riskless principal”
or in a similar capacity) and (ii) the Company shall not be deemed to have
authorized or consented to any such purchases or sales by Mitsubishi.
7.Representations and Warranties by the Manager. The Manager represents and
warrants to, and agrees with, Mitsubishi that as of the date of this Agreement
and as of each Representation Date (as defined in Section 8(m) below) on which a
certificate is required to be delivered pursuant to Section 8(m) of this
Agreement and as of each Applicable Time, as the case may be:


(a)    Good Standing of the Manager. The Manager has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has power and authority to conduct its business as
described in the Registration Statement and the Prospectus and to enter into and
perform its obligations under this Agreement; and the Manager is duly qualified
as a foreign limited liability company to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify or to be in good standing would
not result in a Material Adverse Effect.
(b)    Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Manager and constitutes a valid and binding
agreement of the Manager enforceable in accordance with its terms, except in
each case as may be limited by (A) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or thereafter in effect relating to
creditors' rights generally and (B) general equitable principles and the
discretion of the court before which any proceeding therefor may be brought.
(c)    Absence of Defaults and Conflicts. The Manager is not in violation of its
organizational documents




--------------------------------------------------------------------------------




or in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which the Manager is a party or by which it may be bound, or to which any of the
property or assets of the Manager is subject (collectively, the “Manager
Agreements and Instruments”), or in violation of any law, statute, rule,
regulation, judgment, order or decree, except for such violations or except for
such defaults that would not result in a material adverse effect on the
condition, financial or otherwise, or in the business affairs, business
prospects or regulatory status of the Manager, whether or not arising in the
ordinary course of business, or that would otherwise prevent the Manager from
carrying out its obligations under this Agreement (a “Manager Material Adverse
Effect”). The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein and in the Registration
Statement and the Prospectus and compliance by the Manager with its obligations
under this Agreement do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Manager pursuant to the Manager
Agreements and Instruments, nor will such action result in any violation of the
provisions of the limited liability company operating agreement or other
organizational documents of the Manager or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Manager or any of its assets, properties or operations, except as would not
result in a Manager Material Adverse Effect.
(d)    Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Manager,
threatened, against or affecting the Manager, except for such matters that could
not, individually or in the aggregate, result in a Manager Material Adverse
Effect.
(e)    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is required in connection with the
offering or sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement, except such as have been already obtained or as
may be required under the Securities Act or state securities laws or the rules
of the FINRA.
(f)    Financial Resources. The Manager has the financial and other resources
available to it necessary for the performance of its services and obligations as
contemplated in the Registration Statement and the Prospectus and under this
Agreement and the Management Agreement between the Company and the Manager,
dated May 20, 2008, between the Company and the Manager (as successor to the
Former Manager), as such agreement has been modified by the Assignment and
Amendment Agreement, dated July 29, 2011, among the Company, the Manager and the
Former Manager (the “Management Agreement”).
(g)    Possession of Licenses and Permits. The Manager possesses such
Intangibles issued by the appropriate federal, state, local or foreign
regulatory agencies or bodies necessary to conduct its business as described in
the Registration Statement and the Prospectus, except where the failure so to
possess would not, individually or in the aggregate, result in a Manager
Material Adverse Effect; the Manager is in compliance with the terms and
conditions of all such Intangibles, except where the failure so to comply would
not, individually or in the aggregate, result in a Manager Material Adverse
Effect; all of the Intangibles are valid and in full force and effect, except
when the invalidity of such Intangibles or the failure of such Intangibles to be
in full force and effect would not have a Manager Material Adverse Effect; and
the Manager has not received any notice of proceedings relating to the
revocation or modification of any such Intangibles which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Manager Material Adverse Effect.
(h)    Employment; Noncompetition; Nondisclosure. Except for any transfer of
employees of American Capital, Ltd. (“ACAS”) to the Former Manager or as
otherwise disclosed in the Registration Statement and the Prospectus, the
Manager has not been notified that any executive officer of the Company or the
Manager plans to terminate his or her employment with the Former Manager or
ACAS, as applicable.
(i)    Investment Advisers Act. The Manager is not prohibited by the Investment
Advisers Act of 1940, as amended (the “Advisers Act”), or the rules and
regulations thereunder, from performing its obligations under the




--------------------------------------------------------------------------------




Management Agreement as described in the Registration Statement and the
Prospectus; and the Manager is not registered and is not required to register as
an investment adviser under the Advisers Act.
8.Covenants of the Company and the Manager.  The Company and the Manager
covenant and agree with Mitsubishi that:


(a)            Registration Statement Amendments.  After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by Mitsubishi under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify Mitsubishi
promptly, and confirm the notice in writing, of the time when (A) any amendment
to the Registration Statement, other than documents incorporated by reference,
has been filed with the Commission and/or has become effective or any supplement
to the Prospectus has been filed, (B) of the receipt of any comments from the
Commission, and (C) of any request by the Commission for any amendment to the
Registration Statement or supplement of the Prospectus or for additional
information, (ii) the Company will prepare and file with the Commission any
amendments to the Registration Statement or supplements to the Prospectus that
may be necessary or advisable in connection with the distribution of the
Placement Shares; (iii) the Company will not file any amendment or supplement to
the Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Mitsubishi within a
reasonable period of time before the filing and the Company will furnish to
Mitsubishi at or prior to the time of filing thereof a copy of any document that
upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iv) the Company will effect the filings required under Rule 424(b) of the
Securities Act, including any amendments or supplements to the Prospectus, in
the manner and within the time period required by Rule 424(b) (without reliance
on Rule 424(b)(8) of the Securities Act).
(b)            Notice of Commission Stop Orders.  The Company will advise
Mitsubishi, promptly after it receives notice or obtains knowledge thereof, of
the issuance or threatened issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, of the suspension of
the qualification of the Placement Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose; and, during any period in which prospectus relating to any Placement
Shares is required to be delivered by Mitsubishi under the Securities Act with
respect to a pending sale of the Placement Shares (including in circumstances
where such requirement may be pursuant to Rule 172 under the Securities Act), it
will make commercially reasonable efforts to prevent the issuance of any stop
order or to obtain the lifting thereof at the earliest possible moment if such a
stop order should be issued.
(c)           Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by Mitsubishi under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, so far as necessary to permit the continuance of sales of the
Placement Shares during such period in accordance with the provisions hereof and
the Prospectus, and to file on or before their respective due dates all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act.  If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Mitsubishi, and confirm the
notice in writing, to suspend the offering of Placement Shares during such
period and the Company will promptly amend or supplement the Registration
Statement or Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.
(d)            Listing of Placement Shares.  During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by
Mitsubishi under the Securities Act with respect to a pending sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its best efforts to cause the Placement Shares to be listed on NASDAQ or other
national




--------------------------------------------------------------------------------




securities exchanges on which the Common Stock is then listed, and to qualify
the Placement Shares for sale under the securities laws of such jurisdictions as
Mitsubishi reasonably designates and to continue such qualifications in effect
so long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction, or subject itself to taxation
in any jurisdiction in which it is not so subject.
(e)            Delivery of Registration Statement and Prospectus.  The Company
will furnish to Mitsubishi and its counsel (at the expense of the Company)
copies of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as Mitsubishi may from time to time reasonably request and, at Mitsubishi's
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to Mitsubishi to the extent such document is available on EDGAR.
(f)            Earnings Statement.   The Company will timely file such reports
pursuant to the Exchange Act as are necessary in order to make generally
available to its securityholders as soon as practicable an earnings statement
for the purposes of, and to provide to Mitsubishi the benefits contemplated by,
the last paragraph of Section 11(a) of the Securities Act.
(g)            Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 12 hereunder, will pay the following
expenses all incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing, filing and delivery to Mitsubishi of the Registration Statement and
each amendment and supplement thereto, of each Prospectus and of each amendment
and supplement thereto, and of this Agreement, the Alternative Sales Agreement
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Shares, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Shares to Mitsubishi, (iii) the qualification of the Placement
Shares under securities laws in accordance with the provisions of Section 8(d)
of this Agreement, including filing fees (provided, however, that any fees or
disbursements of counsel for Mitsubishi in connection therewith shall be paid by
Mitsubishi), (iv) the fees and expenses incurred in connection with the listing
or qualification of the Placement Shares for trading on NASDAQ, (v) the fees and
expenses of any transfer agent or registrar for the Shares, and (vi) filing fees
incident to, and fees and expenses, if any, in connection with, the review of
the Commission or the FINRA. Notwithstanding the foregoing, Mitsubishi shall be
responsible for all fees and expenses of counsel to Mitsubishi or the
Alternative Manager.
(h)            Use of Proceeds.  The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”
(i)              Notice of Other Sales.  During the pendency of any Placement
Notice given hereunder, the Company shall provide Mitsubishi notice a reasonable
time before it offers to sell, contracts to sell, sells, grants any option to
sell or otherwise disposes of any shares of Common Stock (other than Placement
Shares offered pursuant to the provisions of this Agreement or the Alternative
Sales Agreement) or securities convertible into or exchangeable for Common
Stock, warrants or any rights to purchase or acquire Common Stock; provided,
that such notice shall not be required in connection with the (i) issuance,
grant or sale of Common Stock, options to purchase shares of Common Stock or
Common Stock issuable upon the exercise of options or other equity awards
pursuant to any stock option, stock bonus or other equity plan or arrangement
described in the Prospectus, (ii) the issuance of securities in connection with
an acquisition, merger or sale or purchase of assets, (iii) the issuance or sale
of Common Stock pursuant to any dividend reinvestment or direct stock purchase
plan that the Company may adopt from time to time, provided the implementation
of such is disclosed to Mitsubishi in advance or (iv) the issuance of Common
Stock upon the exercise of any outstanding security of the Company convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire Common Stock; provided further that such notice shall not be required if
such information




--------------------------------------------------------------------------------




has been filed or furnished on EDGAR or has otherwise been publicly disclosed in
advance of such offer, contract, sale, grant or other disposal.
(j)                Change of Circumstances.  The Company will, at any time
during a fiscal quarter in which the Company has tendered or intends to tender a
Placement Notice or sell Placement Shares, advise Mitsubishi promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document provided to Mitsubishi pursuant to this
Agreement.
(k)               Due Diligence Cooperation.  The Company will cooperate with
any reasonable due diligence review conducted by Mitsubishi or its agents in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company's principal
offices, as Mitsubishi may reasonably request.
(l)                 Required Filings Relating to Placement of Placement
Shares.  The Company agrees that on such dates as the Securities Act shall
require, the Company will (i) file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act (each and
every filing under Rule 424(b), a “Filing Date”), which prospectus supplement
will set forth, within the relevant period, the amount of Placement Shares sold
through Mitsubishi, the Net Proceeds to the Company and the compensation payable
by the Company to Mitsubishi with respect to such Placement Shares, and (ii)
deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.
(m)               Representation Dates; Certificate.  On or prior to the date
that the first Shares are sold pursuant to the terms of this Agreement and each
time the Company (i) files the Prospectus relating to the Placement Shares,
amends the Registration Statement or supplements the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 8(l) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of document(s) by reference to
the Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”); the Company and the Manager
shall furnish Mitsubishi with a certificate, in the form attached hereto as
Exhibit 8(m) within three (3) Trading Days of any Representation Date.  The
requirement to provide a certificate under this Section 8(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Mitsubishi with a certificate under this Section 8(m), then before
the Company delivers the Placement Notice or Mitsubishi sells any Placement
Shares, the Company shall provide Mitsubishi with a certificate, in the form
attached hereto as Exhibit 8(m), dated the date of the Placement Notice.
(n)                Legal Opinion.  On or prior to the date that the first Shares
are sold pursuant to the terms of this Agreement and within three (3) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit 8(m) for which
no waiver is applicable, the Company shall cause to be furnished to Mitsubishi
the written opinions of Skadden, Arps, Slate, Meagher & Flom LLP (“Company
Counsel“), or other counsel satisfactory to Mitsubishi, in form and substance
satisfactory to Mitsubishi and its counsel, dated the date that the opinion is
required to be delivered, substantially similar to the form attached hereto as
Exhibit 8(n)(i) and Exhibit 8(n)(ii), each such opinion modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such




--------------------------------------------------------------------------------




opinions for subsequent Representation Dates, counsel may furnish Mitsubishi
with a letter (a “Reliance Letter”) to the effect that Mitsubishi may rely on a
prior opinion delivered under this Section 8(n) to the same extent as if it were
dated the date of such letter (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented at such Representation Date).
(o)                Comfort Letter.  On or prior to the date that the first
Shares are sold pursuant to the terms of this Agreement and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 8(m)
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Mitsubishi letters (the “Comfort Letters” ), dated the
date the Comfort Letter is delivered, in form and substance satisfactory to
Mitsubishi, (i) confirming that they are an independent registered public
accounting firm within the meaning of the Securities Act and the PCAOB, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants' “comfort letters” to Mitsubishi in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter” ) and
(iii) in the case of Comfort Letters to be delivered following delivery of the
Initial Comfort Letter, updating the Initial Comfort Letter with any information
that would have been included in the Initial Comfort Letter had it been given on
such date and modified as necessary to relate to the Registration Statement and
the Prospectus, as amended and supplemented to the date of such letter.
(p)                Market Activities.  Other than permitted activity pursuant to
Regulation M under the Exchange Act, each of the Company and the Manager agrees
that it will not, directly or indirectly, and will cause its respective officers
and directors (and in the case of the Manager, ACAS) and their respective
subsidiaries not to (i) take any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares or (ii) sell, bid for, or purchase the Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Shares other than Mitsubishi and the Alternative
Manager; provided, however, that the Company may bid for and purchase shares of
its common stock in accordance with Rule 10b-18 under the Exchange Act.
(q)                Securities Act and Exchange Act. The Company will use its
reasonable best efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Shares as contemplated by the provisions hereof and the Prospectus.
(r)                REIT Qualification.   The Company will use its best efforts
to continue to meet the requirements for qualification and taxation as a REIT
under the Code, subject to any future determination by the Company's board of
directors that it is no longer in the Company's best interests to qualify as a
REIT.
(s)                Investment Company Act.   The Company shall not invest, or
otherwise use the proceeds received by the Company from its sale of the Shares
in such a manner as would require the Company or any of its Subsidiaries to
register as an investment company under the Investment Company Act.
(t)    Sarbanes-Oxley Act Compliance. The Company will comply with all effective
applicable provisions of the Sarbanes-Oxley Act.
(u)               No Offer to Sell.  Unless required by law, other than a free
writing prospectus (as defined in Rule 405 under the Act) approved in advance by
the Company and Mitsubishi (whose approval shall not be unreasonably withheld)
in its capacity as principal or agent hereunder, neither Mitsubishi nor the
Company nor the Manager (including its agents and representatives, other than
Mitsubishi in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Shares hereunder.
(v)    Transfer Agent. The Company has engaged and will maintain, at its sole
expense, a registrar and transfer agent for the Securities.




--------------------------------------------------------------------------------




9.Conditions to Mitsubishi's Obligations. The obligations of Mitsubishi
hereunder with respect to a Placement will be subject to the accuracy and
completeness of the representations and warranties made by the Company and the
Manager in Section 6 and 7 hereof as of the dates specified therein, to the due
performance by the Company and the Manager of their obligations under section 8
hereof as of the dates specified therein, to the completion by Mitsubishi of a
due diligence review satisfactory to Mitsubishi in its reasonable judgment, and
to the satisfaction (or waiver by Mitsubishi in its sole discretion) of the
following additional conditions:


(a)            Registration Statement Effective.  The Registration Statement
shall be effective and shall be available for all offers and sales of Placement
Shares that have been issued or will be issued pursuant to any Placement Notice
that has been delivered to Mitsubishi by the Company.
(b)            No Material Notices.  None of the following events shall have
occurred and be continuing:  (i) receipt by the Company or any of its
Subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(c)            No Misstatement or Material Omission.  Mitsubishi shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
Mitsubishi's opinion is material, or omits to state a fact that in Mitsubishi's
opinion is material and is required to be stated therein or is necessary to make
the statements therein not misleading.
(d)            Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company's reports filed with the Commission and incorporated by
reference in the Prospectus, there shall not have been any material adverse
change, on a consolidated basis, in the authorized capital stock of the Company
or any or any Material Adverse Effect or any development that could reasonably
be expected to result in a Material Adverse Effect.
(e)            Legal Opinions.  Mitsubishi shall have received the opinions or
Reliance Letter(s) of Company Counsel required to be delivered pursuant Section
8(n) on or before each date on which the delivery of such opinion is required
pursuant to Section 8(n).
(f)             Comfort Letter.  Mitsubishi shall have received the Comfort
Letter required to be delivered pursuant Section 8(o) on or before each date on
which the delivery of such letter is required pursuant to Section 8(o).
(g)            Representation Certificate.  Mitsubishi shall have received the
certificate required to be delivered pursuant to Section 8(m) on or before the
date on which delivery of such certificate is required pursuant to Section 8(m).
(h)            No Suspension.  Trading in the Shares shall not have been
suspended on NASDAQ to materially limited.
(i)             Other Materials.  On each date on which the Company is required
to deliver a certificate pursuant to Section 8(m), the Company shall have
furnished to Mitsubishi such appropriate further information, certificates and




--------------------------------------------------------------------------------




documents as Mitsubishi may reasonably requested. All such opinions,
certificates, letters and other documents shall have been in compliance with the
provisions hereof. The Company will furnish Mitsubishi with such conformed
copies of such opinions, certificates, letters and other documents as Mitsubishi
shall have reasonably requested.
(j)             Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
(k)            Approval for Listing.  The Placement Shares shall have been (i)
approved for listing on NASDAQ at, or prior to, the issuance of any Placement
Notice.
10.Indemnification and Contribution.


(a)            Company Indemnification.  The Company and the Manager, jointly
and severally, agree to indemnify and hold harmless Mitsubishi, the directors,
officers, partners, employees and agents of Mitsubishi and each person, if any,
who (i) controls Mitsubishi within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, or (ii) is controlled by or is under
common control with Mitsubishi from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable investigative, legal and other expenses  incurred in connection with,
and any and all amounts paid in settlement (in accordance with Section 10(c))
of, any action, suit, proceeding or any claim asserted between any of the
indemnified parties and any indemnifying parties or between any indemnified
party and any third party), as and when incurred, to which Mitsubishi, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment to the Registration Statement or supplement to the
Prospectus or in any free writing prospectus, or (y) the omission or alleged
omission to state in any such document a material fact required to be stated in
it or necessary to make the statements in it not misleading, with respect to the
Prospectus, in the light of the circumstances under which such statements were
made; provided, however, that this indemnity agreement shall not apply to the
extent that such loss, claim, liability, expense or damage arises from the sale
of the Placement Shares pursuant to this Agreement and is caused directly or
indirectly by an untrue statement or omission made in reliance upon and in
conformity with written information relating to Mitsubishi and furnished to the
Company by or on behalf of Mitsubishi expressly for inclusion in any document as
described in clause (x) of this Section 10(a).
(b)            Mitsubishi Indemnification. Mitsubishi agrees to indemnify and
hold harmless the Company, the Manager and each of their respective directors
and each officer of the Company that signed the Registration Statement, and each
person, if any, who (i) controls the Company or the Manager within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act or (ii) is
controlled by or is under common control with the Company against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 10(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or the Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
relating to Mitsubishi and furnished to the Company by or on behalf of
Mitsubishi expressly for inclusion in any document as described in clause (x) of
Section 10(a).
(c)            Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 10 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 10, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 10 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement




--------------------------------------------------------------------------------




of the action from the indemnified party, jointly with any other indemnifying
party similarly notified, to assume the defense of the action, with counsel
reasonably satisfactory to the indemnified party, and after notice from the
indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 10 pertaining to
such indemnified party, unless such settlement, compromise or consent includes
an unconditional release of each such indemnified party from all liability
arising or that may arise out of such claim, action or proceeding.
(d)            Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 10 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company, the Manager
or Mitsubishi, the Company, the Manager and Mitsubishi will contribute to the
total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted to which the Company, the Manager and Mitsubishi may be subject
in such proportion as shall be appropriate to reflect the relative benefits
received by the Company and the Manager on the one hand and Mitsubishi on the
other. The relative benefits received by the Company and the Manager on the one
hand and Mitsubishi on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds received by the Company from the sale of
the Placement Shares under this Agreement (before deducting the expenses
provided in Section 5(a)(ii) hereof) bear to the total compensation received by
Mitsubishi from the sale of Placement Shares under this Agreement on behalf of
the Company.  If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the Company
and the Manager, on the one hand, and Mitsubishi, on the other, with respect to
the statements or omission that resulted in such loss, claim, liability, expense
or damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, the Manager or
Mitsubishi, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company, the Manager and Mitsubishi agree that it would not be just and
equitable if contributions pursuant to this Section 10(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 10(d) shall be deemed to include, for the purpose of this Section 10(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 10(c) hereof.  Notwithstanding the foregoing
provisions of this Section 10(d), Mitsubishi shall not be




--------------------------------------------------------------------------------




required to contribute any amount in excess of the discounts or commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 10(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of Mitsubishi, will have
the same rights to contribution as that party, and each officer of the Company
who signed the Registration Statement will have the same rights to contribution
as the Company, subject in each case to the provisions hereof. Any party
entitled to contribution, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim for contribution may
be made under this Section 10(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 10(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
10(c) hereof, no party will be liable for contribution with respect to any
action or claim settled without its written consent if such consent is required
pursuant to Section 10(c) hereof.
11.Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Mitsubishi, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.


12.Termination.


(a)            Mitsubishi shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Effect, or any development that has actually occurred and that would reasonably
be expected to result in a Material Adverse Effect, has occurred that, in the
reasonable judgment of Mitsubishi, may materially impair the ability of
Mitsubishi to sell the Placement Shares hereunder, (ii) the Company shall have
failed, refused or been unable to perform any agreement on its part to be
performed hereunder in any material respect; provided, however, in the case of
any failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 8(m), 8(n), or 8(o),
Mitsubishi's right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required; or (iii) any other condition of Mitsubishi's
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on NASDAQ shall have
occurred.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 8(g) (Expenses), Section 10
(Indemnification and Contribution), Section 11 (Representations and Agreements
to Survive Delivery), Section 17 (Applicable Law; Consent to Jurisdiction) and
Section 18 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Mitsubishi elects to terminate this
Agreement as provided in this Section 12(a), Mitsubishi shall provide the
required notice as specified in Section 13 (Notices).
(b)            The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 8(g), Section 10, Section 11, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.
(c)            Mitsubishi shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 8(g), Section 10, Section 11, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.
(d)            Unless earlier terminated pursuant to this Section 12, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through (1) Mitsubishi on the terms and subject to the
conditions set forth herein and in any Placement Notice (2) the Alternative
Manager through the Alternative Sales Agreement on the terms and subject to the
conditions set forth therein and in any Placement Notice; provided, that the




--------------------------------------------------------------------------------




provisions of Section 8(g), Section 10, Section 11, Section 17 and Section 18
hereof shall remain in full force and effect notwithstanding such termination.
(e)            This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall, unless otherwise provided, be deemed to provide that
Section 8(g), Section 10, Section 11, Section 17 and Section 18 shall remain in
full force and effect.
(f)            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Mitsubishi or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such termination shall not become effective until the close of business
on such Settlement Date, with Placement Shares settling in accordance with the
provisions of this Agreement.
13.Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Mitsubishi, shall be delivered to Mitsubishi at Mitsubishi UFJ Securities
(USA), Inc., 1633 Broadway, 29th Floor, New York, New York 10019, Attention:
Capital Markets Group, fax no., 646-434-3455 and Hunton & Williams LLP, Bank of
America Plaza, 600 Peachtree Street, N.E., Atlanta, Georgia 30308, fax no. (404)
888-4190, Attention: Trevor K. Ross; or if sent to the Company or the Manager,
shall be delivered to the Company or the Manager at 2 Bethesda Metro Center,
14th Floor, Bethesda, Maryland 20814, attention of Secretary, each with a copy
to (which shall not constitute notice) Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, New York 10036, Attention of David J. Goldschmidt.
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such
purpose.  Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day (as
defined below), or, if such day is not a Business Day on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally recognized overnight courier and (iii) on the Business   Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which NASDAQ and commercial banks in the City of New
York are open for business.


14.Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company, the Manager and Mitsubishi and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 10 hereof. References to any of the parties contained in
this Agreement shall be deemed to include the successors and permitted assigns
of such party. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party.


15.Adjustments for Share Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Shares.


16.Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company, the Manager and Mitsubishi.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with




--------------------------------------------------------------------------------




the intent of the parties as reflected in this Agreement.


17.Applicable Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with the laws of the State of New York without
regard to the principles of conflicts of laws, other than Section 5-1401 of the
General Obligations Law. Each party hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan, for the adjudication of any dispute hereunder
or in connection with any transaction contemplated hereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


18.Waiver of Jury Trial.  The Company, the Manager and Mitsubishi each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.


19.Absence of Fiduciary Relationship.  The Company and the Manager, jointly and
severally, acknowledge and agree that:


(a)            Mitsubishi has been retained solely to act as underwriter in
connection with the sale of the Shares and that no fiduciary, advisory or agency
relationship between the Company, the Manager and Mitsubishi has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether Mitsubishi has advised or is advising the Company or the Manager on
other matters;
(b)            each of the Company and the Manager is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;
(c)            each of the Company and the Manager has been advised that
Mitsubishi and its affiliates are engaged in a broad range of transactions which
may involve interests that differ from those of the Company or the Manager and
that Mitsubishi has no obligation to disclose such interests and transactions to
the Company or the Manager by virtue of any fiduciary, advisory or agency
relationship; and
(d)            each of the Company and the Manager waives, to the fullest extent
permitted by law, any claims it may have against Mitsubishi, for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that Mitsubishi
shall have no liability (whether direct or indirect) to the Company or the
Manager in respect of such a fiduciary claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Company or the Manager,
including stockholders, partners, employees or creditors of the Company or the
Manager.
20.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.


[Signature Page Follows.]




--------------------------------------------------------------------------------








If the foregoing correctly sets forth the understanding between the Company, the
Manager and Mitsubishi, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company, the Manager and Mitsubishi.


 
Very truly yours,
 
AMERICAN CAPITAL AGENCY CORP.
 
 
 
 
By:
 /s/ Samuel A. Flax
 
 
Name:  Samuel A. Flax
 
 
Title:   Executive Vice President and Secretary
 
 
 
 
AMERICAN CAPITAL AGNC MANAGEMENT, LLC
 
 
 
 
By:
 /s/ Samuel A. Flax
 
 
Name:  Samuel A. Flax
 
 
Title:   Executive Vice President and Secretary





--------------------------------------------------------------------------------










 
ACCEPTED as of the date
 
first-above written:
 
 
 
 
MITSUBISHI UFJ SECURITIES (USA), INC.
 
 
 
 
By:
 /s/ Spencer Huston
 
 
Name:  Spencer Huston
 
 
Title:   Managing Director







--------------------------------------------------------------------------------






SCHEDULE 1
FORM OF PLACEMENT NOTICE




From:
[                           ]



Cc:
[                           ]



To:
[                           ]



Subject:
Controlled Equity Offering-Placement Notice



Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between American Capital Agency Corp. (the
“Company”), American Capital AGNC Management, LLC, and Mitsubishi UFJ Securities
(USA), Inc. (“Mitsubishi”) dated December 1, 2011 (the “Agreement”), I hereby
request on behalf of the Company that Mitsubishi sell up to [__________] shares
of the Company's common stock, par value $0.01 per share, at a minimum market
price of $[_________] per share.


I hereby certify that (i) the resolutions of the Board of Directors of the
Company adopted on October 25, 2010, September 13, 2011 and October 20, 2009,
and of the Pricing Committee of the Board of Directors of the Company adopted on
November 30, 2011, each as certified by an officer of the Company on December 1,
2011 and delivered to CF&Co pursuant to the Agreement have not been modified,
amended or revoked since November 30, 2011 (together, the “Authorizing
Resolutions”) and (ii) in connection with this placement notice, I am acting in
accordance with and pursuant to the Authorizing Resolutions.
















--------------------------------------------------------------------------------






SCHEDULE 3
Compensation
Mitsubishi shall be paid compensation equal to up to two percent (2%) of the
gross proceeds from the sales of Shares pursuant to the terms of this Agreement.




--------------------------------------------------------------------------------






SCHEDULE 4
Subsidiaries
American Capital Agency TRS, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------








Exhibit 8(m)
OFFICER CERTIFICATE
The undersigned, [Malon Wilkus], the duly qualified and elected [Chief Executive
Officer] of each of American Capital Agency Corp. (“Company”), a Delaware
corporation, and American Capital AGNC Management, LLC (the “Manager”), a
Delaware limited liability company, does hereby certify in such capacities and
on behalf of each of the Company and the Manager pursuant to Section 8(m) of the
Sales Agreement dated December 1, 2011 (the “Sales Agreement”) among the
Company, the Manager and Mitsubishi UFJ Securities (USA), Inc., that to the best
of the knowledge of the undersigned:
(i)             The representations and warranties of the Company and the
Manager in Sections 6 and 7, respectively, of the Sales Agreement (A) to the
extent such representations and warranties are subject to qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
are true and correct on and as of the date hereof with the same force and effect
as if expressly made on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, and (B) to the extent such
representations and warranties are not subject to any qualifications or
exceptions, are true and correct in all material respects as of the date hereof
as if made on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and
(ii)            Each of the Company and the Manager has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Sales Agreement at or prior to the date hereof.


 
By:
 
 
 
Name: [Malon Wilkus]
 
 
Title: [Chief Executive Officer]



Date: __________, 20__






